ORDER
Deadrick Rockett appeals the denial of his Rule 29.15 motion for post-conviction relief. Rockett’s motion was denied after evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Rule 84.16(b).